     Case 2:21-cv-01508-JCM-VCF Document 6 Filed 09/03/21 Page 1 of 20


 1 KNIGHT & RYAN
   Scott A. Knight, Esq. #9083
 2 scott@knightryan.com
   Robert A. Ryan, Esq. #12084
 3 robert@knightryan.com
   2850 W. Horizon Ridge Pkwy., Ste. 200
 4 Henderson, Nevada 89052
   Telephone: (702) 462-6083
 5 Facsimile: (702) 462-6084
   Attorneys for Defendant, Dan Golden
 6
                             UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF NEVADA
 8
     BIBTE MINING, INC., a Nevada limited
 9 liability company,                         Case No.: 2:21-cv-01508-JCM-VCF

10                                Plaintiff,             STIPULATION AND [PROPOSED]
                                                          ORDER TO AMEND ANSWER
11          vs.

12    DAN GOLDEN, an individual, and individual
      DOES 1 through 10 and corporate ROES 1
13    through 10,

14                                Defendants.

15

16         Pursuant to Rule 15(a)(2) of the Federal Rules of Civil Procedure and Local Rule 15-1 of

17 the Local Rules of Practice for the United States District Court for the District of Nevada,

18 Defendant, Dan Golden (“Mr. Golden”) and Plaintiff, BIBTE MINING, INC. (“Bibte”) by and

19 through their undersigned counsel hereby stipulate and agree that Mr. Golden may file an

20 Amended Answer and Counterclaims in substantially the same form attached hereto as Exhibit A.

21 …

22 …

23 …

24 …

25 …
                                               Page 1 of 2
     Case 2:21-cv-01508-JCM-VCF Document 6 Filed 09/03/21 Page 2 of 20


 1           By entering into this stipulation, neither party waives any rights or defenses to the

 2 Complaint and/or the Amended Answer and Counterclaim. Each party specifically reserves all

 3 rights.

 4           The parties further stipulate that Plaintiff shall have until September 30, 2021 to respond

 5 to the counterclaims.

 6    DATED September 2, 2021.                         DATED September 2, 2021

 7
      /s/Peter E. Dunkley                              /s/Robert A. Ryan
 8    J. William Ebert, Esq. #2697                     Scott A. Knight, Esq. #9083
      Lisa J. Zastrow, Esq. #9727                      Robert A. Ryan, Esq. #12084
 9    Peter E. Dunkley, Esq. #11110                    KNIGHT & RYAN, PLLC
      LIPSON NEILSON, P.C.                             2850 W. Horizon Ridge Pkwy., Ste. 200
10    9900 Covington Cross Drive, Suite 120            Henderson, Nevada 89052
      Las Vegas, Nevada 89144
11                                                     Attorneys for Defendant, Dan Golden
      Attorneys for Plaintiff,
12    Bibte Mining, Inc.

13
                                                  ORDER
14
                                                  IT IS SO ORDERED.
15

16
                                                  ______________________________________
17                                                UNITED STATES MAGISTRATE JUDGE
                                                           9-3-2021
18                                                DATED: ___________________________

19

20

21

22

23

24

25
                                                 Page 2 of 2
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page31ofof20
                                                                    18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page42ofof20
                                                                    18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page53ofof20
                                                                    18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page64ofof20
                                                                    18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page75ofof20
                                                                    18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page86ofof20
                                                                    18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page97ofof20
                                                                    18
Case
Case 2:21-cv-01508-JCM-VCF
     2:21-cv-01508-JCM-VCF Document
                           Document 5-1
                                    6 Filed
                                        Filed09/03/21
                                              09/02/21 Page
                                                        Page108 of
                                                                of 20
                                                                   18
Case
Case 2:21-cv-01508-JCM-VCF
     2:21-cv-01508-JCM-VCF Document
                           Document 5-1
                                    6 Filed
                                        Filed09/03/21
                                              09/02/21 Page
                                                        Page119 of
                                                                of 20
                                                                   18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page12
                                                              10ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page13
                                                              11ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page14
                                                              12ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page15
                                                              13ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page16
                                                              14ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page17
                                                              15ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page18
                                                              16ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page19
                                                              17ofof20
                                                                     18
Case
 Case2:21-cv-01508-JCM-VCF
      2:21-cv-01508-JCM-VCF Document
                             Document5-1
                                      6 Filed
                                         Filed09/03/21
                                               09/02/21 Page
                                                         Page20
                                                              18ofof20
                                                                     18
